Citation Nr: 1633642	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for radiculopathy.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from April to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran requested that he be afforded a Board hearing in connection with the claims on appeal.  See June 2011 VA Form 9.  A report of contact dated in September 2011 shows he was contacted regarding the status of his appeals and hearing requests; during which conversation he indicated his desire to withdraw his hearing requests.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The claims on appeal have been previously remanded by the Board on several occasions, including most recently in June 2014, in order to obtain an adequate medical opinion that addresses the likely etiology of the claimed disabilities.  Despite numerous attempts, the medical opinions obtained were not adequate and the Board subsequently requested medical opinions from the Veterans Health Administration (VHA) on several occasions.  An adequate VHA medical opinion was received in March 2016 and the appeal has been returned to the Board for further consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  There is a current diagnosis of degenerative disc disease of the lumbar and cervical spine, radiculopathy, and incomplete paralysis affecting the right lower extremity.  

2.  Degenerative disc disease of the lumbar and cervical spine is not causally or etiologically related to any disease, injury, or incident in service; nor is there evidence that arthritis was manifested within one year of the Veteran's discharge from service or is secondary to a service-connected disability.

3.  The most competent, credible, and probative evidence of record establishes that the Veteran's current radiculopathy disabilities are related to his lumbar and cervical spine disabilities and preponderates against a finding that the current radiculopathy disabilities were incurred in or aggravated by active military service or are secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar and cervical spine were not incurred in or aggravated by active service, may not be presumed to have been incurred as a result of service, and are not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Radiculopathy was not incurred in or aggravated by active service, may not be presumed to have been incurred as a result of service, and are not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, however, there is no radiographic evidence of degenerative changes involving the lumbar or cervical spine until May 2009, more than 20 years after the Veteran was discharged from service.  As there is no competent evidence of arthritis manifested during the Veteran's first post-service year, the evidence preponderates against the grant of service connection of a presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for lumbosacral spine, cervical spine, and radiculopathy disabilities.  The evidence of record shows the Veteran has been variously diagnosed with degenerative disc disease of the lumbar and cervical spine, as well as radiculopathy and incomplete paralysis affecting the right lower extremity.  See VA examination reports dated April 2012 and April 2013.  Given this evidence, the Board finds the initial criterion for establishing service connection has been met.

There is no indication or allegation that the Veteran's cervical spine or radiculopathy disabilities were incurred during service.  Indeed, the service treatment records (STRs) do not reflect that the Veteran complained of or sought treatment for neck, cervical spine, or neurologic symptoms or disability during service, including at his November 1985 separation examination.  

The STRs reflect that the Veteran was diagnosed with low back strain in July 1985, although he did not attribute his back pain to any particular injury at that time and he did not subsequently complain of or seek treatment for low back pain or problems during the remainder of service, including at his separation examination.  In fact, the Veteran has stated that he has no recollection of the treatment he received for low back strain during service.  See May 2011 VA examination report.  

Instead, the Veteran has consistently asserted that he believes his current lumbar spine, cervical spine, and radiculopathy disabilities are a result of or secondary to his service-connected right shoulder disability, as none of his current spinal and neurological symptoms existed until after he had dislocated his shoulder for the third time in February 2007.  The post-service evidence is consistent with the Veteran's assertion in it reflects there is no medical evidence showing any complaints or treatment for lumbar spine, cervical spine, or neurologic symptoms until February 2010, at which time he reported that, since dislocating his right shoulder in February 2007, he experienced constant pain in various joints, including his neck, low back, in addition to tingling in his hands and feet.  

The evidentiary record contains several medical opinions that purport to address the likely etiology of the Veteran's claimed disabilities; however, as noted in the Introduction, several of the opinions are deemed inadequate as they either do not address all relevant facts or inquiries needed to properly evaluate this claim, including whether the claimed disabilities are directly related to the Veteran's military service or are caused or aggravated by his service-connected disabilities.  See VA examination reports and addendums dated May 2009, December 2013, July 2014; see also VHA opinions dated December 2015 and April 2016.  In fact, the inadequate opinions led to the Board requesting the medical opinions discussed below, which are considered the most competent, credible, and probative evidence of record regarding the etiology of the claimed disabilities.  

In deciding these claims, the Board has reviewed all of the relevant evidence in the Veteran's claims file and, while the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence submitted by or on behalf of the Veteran.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) (holding that although the Board is not required to discuss all the evidence of record, it cannot reject evidence favorable to the claimant without discussing that evidence); see Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Instead, the Board will only discuss the most competent, credible, and probative evidence of record.  

In April 2013, a VA physician reviewed the claims file and stated that the Veteran has neuropathy/radiculopathy from the neck and lumbar spine degenerative disc disease.  The April 2013 VA examiner went on to opine that the Veteran's right shoulder dislocations have not made worse or caused his neurologic disability, noting that the etiology of his neurologic condition is degenerative and that the nerve commonly affected by recurrent shoulder dislocations is the deltoid nerve, which is not affected from the neck or back.  The examiner also stated that the Veteran's neurologic symptoms are very closely physiologically and anatomically or structurally linked to the degenerative disc disease of the back and neck and opined that when a clear linkage as this occurs, it would be absurd to ascribe them to something like fibromyalgia.  

The April 2013 VA opinion is considered the most competent, credible, and probative evidence as to the etiology of the Veteran's current radiculopathy disability, as the examiner conducted a review of the claims file and provided a rationale in support of his opinion.  Indeed, there is no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the examiner's opinion is supported by the April 2012 VA opinion which related the Veteran's upper extremity neurologic symptoms to his cervical spine disability.  The Board also finds probative that there is no opposing or favorable medical opinion or evidence of record which shows, or even suggests, that the Veteran's radiculopathy is related to any event, injury, or disease incurred during service, including his service-connected right shoulder or fibromyalgia disabilities.  See July 2013 VA examination and opinion.  

In July 2013, a VA physician reviewed the claims file and opined that neither the Veteran's cervical nor lumbar spine disabilities can be directly related to military service, as there is no compelling in-service event that would produce this type of condition.  The examiner stated that, in the absence of such a traumatic event, the Veteran's degenerative disc disease has no direct relation to his military service and is due to the cumulative wear and tear due to the axial load of the spine, further noting that there is no continuum of care and that the diagnoses are temporally very distant from military service.  The examiner also noted there is no evidence of radiculopathy in service.  

The Board finds that the July 2013 VA opinion is the most competent, credible, and probative evidence of record regarding whether the Veteran's current lumbar and cervical spine disabilities are directly related to his military service.  As noted, the July 2013 VA examiner reviewed the Veteran's STRs, as well as the other physical examinations of record, and there is no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the Veteran's credible lay assertions regarding the onset and progression of his lumbar and cervical spine symptoms, as well as the medical evidence of record, which does not reflect that the Veteran injured his lumbar or cervical spines during service or experienced any chronic lumbar or cervical spine disability during service.  

In this regard, the VA examiner's opinion is supported by the other evidence of record, including the STRs, which show that his neck and spine were normal at separation from service, and the post-service treatment records, which do not contain any evidence showing that the Veteran's lumbar or cervical spine disabilities are likely related to his military service, such as credible lay or medical evidence of continuity of symptomatology after service or other clinical evidence suggesting an etiologic relationship between his military service and the current lumbar and cervical spine disabilities.

As for secondary service connection, in December 2015, a VHA physician reviewed the claims file and opined that it is unlikely the Veteran's right shoulder dislocations had any impact on the development or progression of his lumbar or cervical degenerative disc disease (DDD), noting that many factors may contribute to the acceleration of DDD, including age, family history, trauma, smoking, and poor diet.  The physician stated there is no known upper extremity dysfunction, even amputation, which would contribute to lumbar disease and further noted that, upper extremity dislocations which tend to limit shoulder mobility would have no effect on cervical disk disease unless the neck was injured in conjunction with a traumatic shoulder injury.  In this context, the Board has carefully reviewed the evidence of record and notes that there is no indication or allegation that the recurrent right shoulder dislocations, including the most recent dislocation in February 2007, involved or affected the neck or cervical spine in any way.  See VA outpatient treatment records dated from October 2009 to January 2015; private treatment records; VA examination reports.  

The December 2015 VHA physician also opined that it is unlikely the Veteran's fibromyalgia had any impact on the development or progression of his lumbar or cervical disc disease, noting that fibromyalgia is a rheumatologic condition manifesting as diffuse myalgias, skin hypersensitivity, poor mental concentration, depression, and chronic fatigue, which would be expected to have no impact on DDD.  The examiner further noted that fibromyalgia is not a degenerative condition and the diagnosis of such is made in the absence of identifiable neurologic or rheumatologic conditions.  

The December 2015 VHA opinion is considered the most competent, credible, and probative evidence of record regarding whether the Veteran's current lumbar and cervical spine disabilities are caused or aggravated by his service-connected right shoulder or fibromyalgia disabilities.  Indeed, the VHA physician provided a rationale for each opinion which adequately explained the reasons why the Veteran's lumbar and cervical spine disabilities are not likely caused or made chronically worse by his service-connected right shoulder or fibromyalgia disabilities.  The Board also finds probative that there is no opposing or favorable medical evidence or opinion of record which establishes a nexus between the Veteran's service-connected disabilities and his current lumbar and cervical spine disabilities and is more competent, credible, and probative than the December 2015 VHA opinion.

In evaluating this claim, the Board has considered the Veteran's lay assertions of a nexus between his service-connected disabilities and his claimed lumbar spine, cervical spine, radiculopathy disabilities.  The Veteran is certainly competent to provide information regarding the onset, progression, and nature of his claimed disabilities; however, the determination as to the etiology of his claimed disabilities is a complex medical question, as any such diagnosis requires clinical observation and testing.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the etiology of his claimed disabilities and, notably, the Veteran has only offered conclusory statements regarding the etiology of his disabilities, primarily based on when his symptoms began.  

By contrast, the physicians who provided the April 2013, July 2013, and March 2016 opinions took into consideration all the relevant facts in providing their opinions, which were based upon all relevant facts in this case, as well as their medical expertise.  As such, the Veteran's statements regarding the etiology of his claimed lumbar spine, cervical spine, and radiculopathy disabilities are outweighed by the medical opinions discussed above and, as such, are not considered competent or probative evidence favorable to his claim.

Therefore, based on the foregoing, the Board finds that the third element of direct service connection has not been met, as a causal connection between the Veteran's current lumbar spine, cervical spine, and radiculopathy disabilities, and his military service or his service-connected right shoulder and fibromyalgia disabilities has not been established. 

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for a lumbosacral spine, cervical spine, or radiculopathy disability.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a lumbosacral spine disability is denied.  

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to service connection for radiculopathy is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


